Mr. Justice Linscott delivered.the opinion of the court: This is a joint claim filed by E. L. Damron, a physician and surgeon, and St. Anthony’s Hospital of Effingham, Illinois, arising out of professional services rendered to one Carl Little, an employee of the State. A part of the claim had been paid. The balance of the claim for medical and surgical services, $369.00, is due and owing to Dr. E. L. Damron, and the sum of $83.50 is due and owing to St. Anthony’s Hospital, Effingham, Illinois. Itemized statements of both accounts were duly made. Carl Little was injured while unloading machinery from a State truck near Effingham, Illinois. He was rendered unconscious and removed to St. Anthony’s Hospital, Effingham. X-ray pictures were taken which showed a fracture involving the first and second lumbar vertebrae. He was unconscious for a period of about one hour, and upon regaining consciousness there was a complete paralysis of the lower extremities. There was a loss of kidney and bowel function which continued through a period of about thirty days. He was placed in a plaster cast and remained in the hospital until April 18, 1931. The physician then made resident calls, which would seem to have been necessary on account of loss of function of the kidneys and for observation of the injured spine. Claim was filed May 25, 1933, no question arising in the record as to the necessity of the surgical care and the hospital care given Little, and the attorneys for Carl Little stated that no objections will be made to the payment of these bills. Section 8 of the Workmen’s Compensation Act, in part, provides that the employer shall provide the necessary first aid, medical and surgical services and all necessary medical, surgical and hospital services. At the time Little received his injuries, they appeared to be very serious, and in fact were quite serious, and a representative of the State called Dr. Damron to look after the injured man, and the Attorney General has consented to payment of these bills. An award, therefore, is made to E. L. Damron, physician and surgeon, for the sum of $369.00, and the St. Anthony’s Hospital of Effingham, Illinois, for the sum of $83.50.